Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application filed 1/3/2022 with preliminary amendments filed 5/11/2022 has been examined.
Claims 1-20 have been canceled.
Claims 21-40 have been added.
Thus, claims 21-40 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of U.S. Patent No. 11,216,487. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to remove the limitations below in order to broaden the scope of the invention.



Current application 
U.S. Patent #11,216,487 (App. #16579715)
21. (New) A system, comprising:
one or more ingestion routers of a time-series database, configured to:





receive elements of time-series data of a plurality of time series from a plurality of clients; and

derive respective schemas for individual ones of the plurality of time series, 

wherein an individual schema for a respective one of the plurality of time series comprises one or more dimension names and a measure name;

















one or more stream processors of the time-series database configured to:

store, into one or more storage tiers, the elements of time-series data and
the derived schemas as metadata for the time-series data; and







one or more query processors of the time-series database configured to:

perform a query of the time-series data in one or more of the storage tiers according to the metadata in one or more of the storage tiers.

22. (New) The system as recited in claim 21, wherein to derive the respective
schemas the one or more ingestion routers are configured to map respective measure names
of individual ones of the time series to respective dimension names.
23. (New) The system as recited in claim 22, wherein the one or more storage
tiers comprise key-value data stores that store a mapping of the respective measure names
to the respective dimension names, a mapping of the dimension names to respective
dimension values of the elements of the time-series data, and a mapping of the respective
dimension values to time-series identifiers, and wherein the query is performed using the
key-value data stores.

24. (New) The system as recited in claim 22, wherein the query indicates a
particular measure name, and wherein the one or more stream processors of the time-series
database are further configured to:
determine a hash of the particular measure name;
determine a particular one or more partitions of a clustering scheme that are
associated with the hash of the particular measure name; and
determine a result of the query using elements of time-series data from the
particular one or more partitions of the clustering scheme that are associated
with the hash of the particular measure name.
25. (New) The system as recited in claim 24, wherein the one or more ingestion
routers of a time-series database are configured to
ingest additional elements of the time-series data having a modified schema; and
modify a partitioning of the clustering scheme of the time-series database based at
least in part on the modified schema.
26. (New) The system as recited in claim 24, wherein the clustering scheme
comprises interleaving at least some of the dimension names and at least some of the
dimension values.
27. (New) A method, comprising:
receiving elements of time-series data of a plurality of time series from a plurality
of clients;
deriving respective schemas for individual ones of the plurality of time series,
wherein an individual schema for a respective one of the plurality of time
series comprises one or more dimension names and a measure name;
storing, into one or more storage tiers, the elements of time-series data and the
derived schemas as metadata for the time-series data; and
performing a query of the time-series data in one or more of the storage tiers
according to the metadata in one or more of the storage tiers.
28. (New) The method as recited in claim 27, wherein the deriving comprises
mapping of respective measure names of individual ones of the time series to respective
dimension names.
29. (New) The method as recited in claim 28, wherein the one or more storage
tiers comprise key-value data stores that store a mapping of the respective measure names
to the respective dimension names, a mapping of the dimension names to respective
dimension values of the elements of the time-series data, and a mapping of the respective
dimension values to time-series identifiers, and wherein the query is performed using the
key-value data stores.
30. (New) The method as recited in claim 27, wherein the query indicates a
particular measure name, and wherein the method further comprises:
determining a hash of the particular measure name;
determining a particular one or more partitions of a clustering scheme that are
associated with the hash of the particular measure name; and
determining a result of the query using elements of time-series data from the
particular one or more partitions of the clustering scheme that are associated
with the hash of the particular measure name.
31. (New) The method as recited in claim 30, wherein the clustering scheme is
determined based at least in part on input indicating an ordering among one or more
dimension names, one or more dimension values, and a measure name for an individual
schema.
32. (New) The method as recited in claim 29, further comprising:
ingesting, by the time-series database, additional elements of the time-series data
having a modified schema; and
modifying a partitioning of the clustering scheme of the time-series database based
at least in part on the modified schema.
33. (New) The method as recited in claim 29, wherein the clustering scheme
comprises interleaving at least some of the dimension names and at least some of the
dimension values.
34. (New) One or more non-transitory computer-readable storage media
storing program instructions that, when executed on or across one or more processors,
perform:
receiving elements of time-series data of a plurality of time series from a plurality
of clients;
deriving respective schemas for individual ones of the plurality of time series,
wherein an individual schema for a respective one of the plurality of time
series comprises one or more dimension names and a measure name;
storing, into one or more storage tiers, the elements of time-series data and the
derived schemas as metadata for the time-series data; and
performing a query of the time-series data in one or more of the storage tiers
according to the metadata in one or more of the storage tiers.
35. (New) The one or more non-transitory computer-readable storage media
as recited in claim 34, wherein the deriving comprises mapping of respective measure
names of individual ones of the time series to respective dimension names.
36. (New) The one or more non-transitory computer-readable storage media as
recited in claim 35, wherein the one or more storage tiers comprise key-value data stores
that store a mapping of the respective measure names to the respective dimension names,
a mapping of the dimension names to respective dimension values of the elements of the
time-series data, and a mapping of the respective dimension values to time-series
identifiers, and wherein the query is performed using the key-value data stores.

37. (New) The one or more non-transitory computer-readable storage media as
recited in claim 34, further comprising additional program instructions that, when executed
on or across the one or more processors, perform:
determining a hash of the particular measure name;
determining a particular one or more partitions of a clustering scheme that are
associated with the hash of the particular measure name; and
determining a result of the query using elements of time-series data from the
particular one or more partitions of the clustering scheme that are associated
with the hash of the particular measure name.
38. (New) The one or more non-transitory computer-readable storage media as
recited in claim 37, further comprising:
performing, by the time-series database, validation of one or more of the schemas
having a particular measure name, wherein the validation is performed
using one or more partitions of the clustering scheme associated with the
particular measure name.
39. (New) The one or more non-transitory computer-readable storage media as
recited in claim 37, further storing program instructions that, when executed on or across
one or more processors, perform:
ingesting, by the time-series database, additional elements of the time-series data
having a modified schema; and
modifying a partitioning of the clustering scheme of the time-series database based
at least in part on the modified schema.

40. (New) The one or more non-transitory computer-readable storage media as
recited in claim 37, wherein the clustering scheme comprises interleaving at least some of
the dimension names and at least some of the dimension values.
1. A system, comprising:
one or more processors and respective memories configured to implement one or more ingestion routers of a time-series database, wherein the one or more ingestion routers are configured to:

receive elements of time-series data of a plurality of time series from a plurality of clients, 

wherein the time series are associated with respective schemas,

wherein an individual schema comprises one or more dimension names and a measure name; and


divide the elements of time-series data into a plurality of non-overlapping partitions according to a clustering scheme, wherein the clustering scheme represents a multi-level hashing scheme, wherein the clustering scheme is determined based at least in part on the schemas and at least in part on a plurality of dimension values, and wherein the schemas are determined based at least in part on the elements of time-series data;

one or more processors and respective memories configured to implement one or more stream processors of the time-series database, 

wherein the one or more stream processors are configured to:

store, into one or more storage tiers according to the clustering scheme, the partitioned elements of the time-series data from the plurality of non-overlapping partitions; and

one or more processors and respective memories configured to implement one or more query processors of the time-series database, 

wherein the one or more query processors are configured to:

perform a query of the time-series data in one or more of the storage tiers, wherein the query is performed based at least in part on the clustering scheme.
2. The system as recited in claim 1, wherein the clustering scheme comprises clustering the plurality of time series first by measure names, then by dimension names, and then by dimension values.
3. The system as recited in claim 2, wherein the query indicates a particular measure name, and wherein, in performing the query, the one or more query processors are further configured to:
determine a hash of the particular measure name;
determine a particular one or more of the non-overlapping partitions that are associated with the hash of the particular measure name; and
determine a result of the query using the particular one or more of the non-overlapping partitions that are associated with the hash of the particular measure name.
4. The system as recited in claim 2, wherein the plurality of non-overlapping partitions comprise key-value data stores that store a mapping of the measure names to the dimension names, a mapping of the dimension names to the dimension values, and a mapping of the dimension values to time-series identifiers, and wherein the query is determined based at least in part on the one or more of the schemas using the key-value data stores.
5. A method, comprising:
dividing, by a time-series database comprising a plurality of hosts respectfully comprising one or processors and a memory, elements of time-series data of a plurality of time series into a plurality of partitions according to a clustering scheme, wherein the time series are associated with respective schemas, wherein the schemas comprise a plurality of dimension names and a plurality of measure names, wherein the clustering scheme is determined based at least in part on the schemas and at least in part on a plurality of dimension values, and wherein the schemas are determined based at least in part on the elements of time-series data;
storing, by the time-series database, the partitioned elements of time-series data from the plurality of partitions into one or more storage tiers according to the clustering scheme; and
performing, by the time-series database, a query of the time-series data in one or more of the storage tiers, wherein the query is performed based at least in part on the clustering scheme.
6. The method as recited in claim 5, wherein the clustering scheme comprises clustering the plurality of time series first by the measure names.
7. The method as recited in claim 5, wherein the clustering scheme comprises clustering the plurality of time series first by the measure names, then by the dimension names, and then by the dimension values.
8. The method as recited in claim 7, wherein the query indicates a particular measure name, and wherein the method further comprises:
determining a hash of the particular measure name;
determining a particular one or more of the partitions that are associated with the hash of the particular measure name; and
determining a result of the query using elements of time-series data from the particular one or more of the partitions that are associated with the hash of the particular measure name.
9. The method as recited in claim 7, wherein the plurality of partitions comprise key-value data stores that store a mapping of the measure names to the dimension names, a mapping of the dimension names to the dimension values, and a mapping of the dimension values to time-series identifiers, and wherein the query is determined based at least in part on the one or more of the schemas using the key-value data stores.
10. The method as recited in claim 7, further comprising:
determining a hash of the particular measure name;
determining a particular one or more of the partitions that are associated with the hash of the particular measure name; and
determining one or more additional portions of a plurality of schemas having the particular measure name using the particular one or more of the partitions that are associated with the hash of the particular measure name.
11. The method as recited in claim 5, wherein the clustering scheme is determined based at least in part on input indicating an ordering among one or more dimension names, one or more dimension values, and a measure name for an individual schema.
12. The method as recited in claim 5, further comprising:
performing, by the time-series database, validation of one or more of the schemas having a particular measure name, wherein the validation is performed using one or more of the partitions associated with the particular measure name.
13. The method as recited in claim 5, further comprising:
ingesting, by the time-series database, additional elements of the time-series data having a modified schema; and
modifying a partitioning of the time-series database based at least in part on the modified schema.
14. The method as recited in claim 5, wherein the clustering scheme comprises interleaving at least some of the dimension names and at least some of the dimension values.
15. One or more non-transitory computer-readable storage media storing program instructions that, when executed on or across one or more processors, perform:
dividing, by one or more ingestion routers of a time-series database, elements of time-series data of a plurality of time series into a plurality of partitions according to a multi-level hashing scheme, wherein the time series are associated with respective schemas, wherein the schemas comprise a plurality of dimension names and a plurality of measure names, wherein the multi-level hashing scheme is determined based at least in part on the schemas and at least in part on a plurality of dimension values, and wherein the schemas are determined based at least in part on the elements of time-series data;
storing, by one or more stream processors of the time-series database, the partitioned elements of time-series data from the plurality of partitions into one or more storage tiers according to the clustering scheme; and
performing, by one or more query processors of the time-series database, a query of the time-series data in one or more of the storage tiers, wherein the query is performed based at least in part on the multi-level hashing scheme.
16. The one or more non-transitory computer-readable storage media as recited in claim 15, wherein the multi-level hashing scheme comprises clustering the plurality of time series first by the measure names and next by the dimension names and the dimension values.
17. The one or more non-transitory computer-readable storage media as recited in claim 16, further comprising additional program instructions that, when executed on or across the one or more processors, perform:
determining a hash of a particular measure name and one or more particular dimension names indicated in the query;
determining a particular one or more of the partitions that are associated with the hash of the particular measure name and the one or more particular dimension names; and
determining a result of the query using elements of time-series data from the particular one or more of the partitions that are associated with the hash of the particular measure name and the one or more particular dimension names.
18. The one or more non-transitory computer-readable storage media as recited in claim 16, wherein the plurality of partitions comprise a plurality of key-value data stores that store a mapping of the measure names to the dimension names, a mapping of the dimension names to the dimension values, and a mapping of the dimension values to time-series identifiers, and wherein the query is determined based at least in part on the one or more of the schemas using the key-value data stores.
19. The one or more non-transitory computer-readable storage media as recited in claim 15, wherein the multi-level hashing scheme is determined based at least in part on user input indicating an ordering among one or more dimension names, one or more dimension values, and a measure name for an individual schema.
20. The one or more non-transitory computer-readable storage media as recited in claim 15, wherein the multi-level hashing scheme comprises interleaving at least some of the dimension names and at least some of the dimension values.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more.
Claim 21 recites:
Storing elements of time-series data and schemas as metadata.
The limitation of storing elements of time-series data and schemas as metadata, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting generic database(s), nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the database language, storing in the context of this claim encompasses the user manually determining generic metadata/schemas using generic time-series data. Similarly, the limitation of receiving; deriving; and performing/querying, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the database language, receiving; deriving; and performing/querying in the context of this claim encompasses the user manually generating a listing of data and schemas based on generic time series data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)).
Further, these concepts also recite “Certain Methods of Organizing Human Activity”; (such as
commercial or legal interactions (including agreements in the form of contracts; legal
obligations; advertising, marketing or sales activities or behaviors; business relations) where
collecting time series data is a method of human activity in commercial or legal interactions.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only
recites one additional element – using databases to perform both the of receiving; deriving; and performing/querying and storing steps. The databases/processor in both steps is recited at a
high level of generality (i.e., as a generic processor performing a generic computer function of
storing time series data) such that it amounts no more than mere instructions to apply the
exception using a generic computer component. Accordingly, this additional element does not
integrate the abstract idea into a practical application because it does not impose any
meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more
than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a database to perform
both the receiving; deriving; and performing/querying and storing steps amounts to no more
than mere instructions to apply the exception using a generic computer component. Mere
instructions to apply an exception using a generic computer component cannot provide an
inventive concept. The claim(s) is/are not patent eligible.


Dependent claims 22-26 are merely add further details of the abstract steps/elements recited in
claim 1 without integrating the idea into a practical application; or including an improvement to
another technology or technical field, an improvement to the functioning of the computer itself,
or meaningful limitations beyond generally linking the use of an abstract idea to a particular
technological environment. Therefore, dependent claims 22-26 are also directed towards
nonstatutory subject matter.

As per independent claims 27 and 34, are also rejected as ineligible subject matter under 35
U.S.C. 101 for substantially the same reasons as the method claim(s) 1. The components (i.e.,
system/medium described in independent claims 27 and 34 do not provide for integrating the
abstract idea into a practical application. At best, the claim(s) are merely providing alternate
environments to implement the abstract idea.

Dependent claims 28-33 and 35-40 merely add further details of the abstract steps/elements
recited in claim 1 without integrating the idea into a practical application; or including an
improvement to another technology or technical field, an improvement to the functioning of the
computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to
a particular technological environment. Therefore, dependent claims 28-33 and 35-40 are also
directed towards non-statutory subject matter.








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bath et al., US 2018/0089328 A1, teaches include a method performed by a data intake and query system. The method includes ingesting collected data including metrics data including key
values and numerical values, where each numerical value is indicative of a measured characteristic of a computing resource (e.g., device), and populating a first portion of a metric-series index (msidx) file with the key values and a second portion of the msidx file with the numerical values. The first portion is distinct from the second portion. The method further includes generating metrics from the metrics data, where each metric has dimensions populated with at least some of the key values and has one of the numerical values. The method further includes indexing the metrics by at least one of the dimensions;
Kuruvada et al., US Pub. No. 2019/0236149 A1, teaches server group of a data intake and query system (DIQS) establishes connections with multiple source data network nodes. Data from the multiple sources comports with a variety of different data modes and may be received via the established network connections on a periodic or continuous basis for ongoing capture as modal entries of modal buckets of a common networked storage volume. Rates of data
reception across the network connections influences a process to maintain a measured utilization of storage volume capacity at, near, or below a targeted level;
Vasan et al., US Pub. No. 2014/0236890 A1, teaches according to various embodiments, techniques are described for managing data within a multi-site clustered data intake and query system. A data intake and query system as described herein generally refers to a system for collecting, retrieving, and analyzing data. In this context, a clustered data intake and query system generally refers to a system environment that is configured to provide data redundancy and other features that improve the availability of data stored by the system. For example, a clustered data intake and query system may be configured to store multiple copies of data stored by the system across multiple components such that recovery from a failure of one or more of the components is possible by using copies of the data stored elsewhere in the cluster;
Arye et al., US Pub. No. 2018/0246934 A1, database system stores data as hypertables that represent partitioned database tables. Each hypertable comprises chunks of data that may be distributed across multiple locations, each location comprising at least a storage device.
The database system provides an interface that allows database queries seamlessly to hypertables as well as standard tables. The database system dynamically creates chunks as
records are added to a hypertable. The database system defines a new partitioning strategy if the storage configuration of the database system is changed by adding new locations or removing existing locations. The records added to the hypertable before the storage configuration was changed continue to be stored as chunks distributed according to the previous partitioning policy. 


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152